Title: To James Madison from Rufus King, 9 October 1801 (Abstract)
From: King, Rufus
To: Madison, James


9 October 1801, London. No. 38. Reports the approval of the peace preliminaries at Paris and outlines their terms. France regains Martinique and the rest of its foreign possessions. Spain and Holland likewise regain their colonies, excepting Ceylon and Trinidad. Malta will be restored to the Order [of St. John] and Egypt to the Turk. Since Menou had probably surrendered before the date of the preliminaries, the effect will be to exclude England, but not France, from Egypt. The Dutch colonies were greatly enriched while in British hands, with thirty thousand slaves being added to Demerara alone, and a “moderate calculation” places British investment in the restored colonies at £5 million. Reports arrangements for the armistice with France, but the final treaty will be the same as the preliminaries. The only disagreement is over the third power to protect Malta. Great Britain desires either Russia or Austria; France would prefer a weaker power. Had France retained Egypt its commercial goals would have been confined to the Mediterranean. Now Saint-Domingue and other American colonies will engage its attention and Louisiana may become an asylum for emigrants. Hopes French plans may be frustrated.
 

   RC (DNA: RG 59, DD, Great Britain, vol. 9); letterbook copy (NHi: Rufus King Papers, vol. 54). RC 3 pp.; marked duplicate; in a clerk’s hand, signed by King. Printed in King, Life and Correspondence of Rufus King, 3:523–24.

